EXHIBIT 10.1

October 1, 2009

Todd Greenspan

405 Willowbend Court

Hockessin, DE 19707

Dear Todd:

C&D Technologies, Inc., a Delaware corporation (the “Company”), wishes to employ
you in an executive capacity and the Company desires to encourage such
employment by providing certain protections for you by entering into this
Agreement with you, in return for which you agree to be employed by the Company
on the terms set forth herein, to refrain from certain competitive activity and
to provide the Company with certain assurances upon your departure. In
consideration of same, the Company agrees to employ you, and you agree to accept
such employment, under the following terms and conditions:

1. Term of Employment. Your employment under this Agreement shall continue in
effect until either party shall give to the other party at least 30 days prior
written notice (or such other notice period as may be specifically provided for
in this Agreement) of the termination of this Agreement (a “Termination
Notice”), or until it is terminated in accordance with Section 8. If a
Termination Notice is given by either party the Company shall, without any
liability to you, have the right, exercisable at any time after such notice is
sent to elect any other person to the office or offices in which you are then
serving and to remove you from such office or offices. The period during which
you are employed under this Agreement is hereafter referred to as the “Term.”

2. Compensation and Benefits.

(a) During the Term, you shall receive a salary for performance of your
obligations under this Agreement at an initial rate of $195,000 per year,
payable in such manner as is consistent with the Company’s payroll practices for
executives and subject to increase (but not decrease) by the Board of Directors
in its sole discretion. Such salary, as it may be adjusted from time to time, is
hereinafter referred to as the “Base Salary.”

(b) During the Term, you shall have the benefit of and be entitled to
participate in such employee benefit plans and programs, including life,
disability and medical insurance, savings, retirement and other similar plans,
as the Company now has or hereafter may establish from time to time, and in
which you are entitled to participate pursuant to the terms thereof. The
foregoing, however, shall not be construed to require the Company to establish
any such plans or to prevent the Company from modifying or terminating any such
plans, and no such action or failure thereof shall affect this Agreement.



--------------------------------------------------------------------------------

(c) During the Term, you shall be entitled (i) to participate in the Company’s
Management Incentive Compensation Plan or any successor thereto each year in
accordance with criteria and for amounts approved by the Board of Directors,
except as may otherwise be delegated to the Compensation Committee or other
relevant committee, and (ii) to be granted options to acquire stock of the
Company or other equity awards, to the extent (if any) approved by the
Compensation Committee or the relevant committee, under the Company’s stock
option or equity incentive plans in effect from time to time (all such options
and equity awards, “Awards”). Without limiting the foregoing, you shall have a
minimum targeted bonus for each fiscal year of 35% of your Base Salary (with the
actual payment of any bonus being dependent on your or the Company’s achievement
of targeted objectives except as otherwise set forth in this Agreement). Each of
the actual annual bonuses paid to you each year is hereinafter referred to as an
“Annual Bonus.”

(d) You shall be entitled to payments and benefits in connection with a Change
of Control Termination (as defined in Exhibit A hereto) and to certain
additional payments if you are subjected to the federal excise tax on excess
parachute payments, as more fully set forth in Exhibit A.

(e) To the extent that any payment hereunder or under any plan, program or
policy is determined to be nonqualified deferred compensation that is
noncompliant with Section 409A (“Section 409A”) of the Internal Revenue Code of
1986, as amended (the “Code”), and is therefore subject to additional taxes and
penalties, the Company shall provide you with additional payments as more fully
set forth in Exhibit A. Any reference to Section 409A shall be deemed to include
any applicable guidance that has been provided thereunder.

(f) You shall be entitled to a minimum of four weeks of vacation each calendar
year during the Term. To the extent that Company policy provides additional
vacation days, you shall also be entitled to such additional vacation days. Any
unused vacation days in any one year shall carry over to the next calendar year.

(g) The Company will provide you at its expense with an annual physical
examination each year during the Term.

3. Duties.

(a) During the Term, you shall serve and the Company shall employ you as the
Vice President, Controller of the Company, with such executive duties and
responsibilities consistent with such positions and stature as the Chief
Financial Officer of the Company may from time to time determine. Your duties
may be changed at any time and from time to time hereafter, upon mutual
agreement, consistent with the office or offices in which you serve as deemed
necessary by the Chief Financial Officer of the Company. You shall report to,
and act under the general direction of, the Chief Financial Officer of the
Company. You shall use your best efforts to carry out the instructions of the
Chief Financial Officer of the Company. You also agree to perform such other
services and duties consistent with the office or offices in which you are
serving from time to time and those responsibilities as may from time to time be
prescribed by the Board of Directors. You also agree to serve as an officer
and/or director of the Company and/or any of the Company’s other direct or
indirect subsidiaries, in all cases in conformity with

 

-2-



--------------------------------------------------------------------------------

the organizational documents and the policies of the Board of Directors of each
such subsidiary, without additional compensation. You will review and agree to
comply with the Company’s then-current Code of Business Conduct to the same
extent required for other United States-based employees of the Company. You will
perform all of your responsibilities in compliance with all applicable laws.

(b) During the Term, you shall devote your entire business time and energies
during normal business hours to the business and affairs of the Company and its
subsidiaries. Nothing in this Section 3 shall be construed as prohibiting you
from investing your personal assets in businesses in which your participation is
solely that of a passive investor in such form or manner as will not violate
Section 5 hereof or require any services on your part in the operation or
affairs of those businesses. You may also participate in philanthropic or civic
activities as long as they do not materially interfere with your performance of
your duties hereunder. Service on any board of directors other than those of the
Company and its subsidiaries must be approved, in advance, by the Board of
Directors of the Company.

(c) During the Term, you shall be subject to the Company’s rules, practices and
policies applicable to the Company’s senior executive employees.

4. Expenses. The Company shall reimburse you for all reasonable expenses
incurred by you during the Term in connection with your employment upon
presentation of appropriate documentation therefor in accordance with the
Company’s expense reimbursement practices. In the event during the Term the
Company’s principal executive offices are relocated to a location that increases
your commute to work by more than 35 miles, the Company shall reimburse your
moving expenses (including reasonable costs relating to interim living
accommodations).

5. Restrictive Covenants.

(a) During the Term, and for the applicable Restricted Period (as defined below)
thereafter, you shall not, without the written consent of the Board of
Directors, directly or indirectly, become associated with, render services to,
invest in, represent, advise or otherwise participate as an officer, employee,
director, stockholder, partner or agent of, or as a consultant for, any business
anywhere in the world that is competitive with the business in which the Company
is engaged or in which the Company has taken affirmative steps to engage (a
“Competitive Business”) as of the time your employment with the Company ceases;
provided, however, that (i) nothing herein shall prevent you from investing in
up to 5% of the securities of any company listed on a national securities
exchange or quoted on the NASDAQ quotation system, as long as your involvement
with any such company is solely that of a stockholder, and (ii) nothing herein
is intended to prevent you from being employed by, or otherwise rendering
services to, any business other than a Competitive Business following the
termination of your employment with the Company. The Restricted Period shall be
the one-year period following the date your employment terminates. You
acknowledge that the provisions of this Section 5 are reasonable in light of the
Company’s worldwide business operations and the position in which you will serve
at the Company and that the provisions will not prevent you from obtaining
employment after the termination of this Agreement.

 

-3-



--------------------------------------------------------------------------------

(b) The parties hereto intend that the covenant contained in this Section 5
shall be deemed a series of separate covenants for each appropriate
jurisdiction. If, in any judicial proceeding, a court shall refuse to enforce
all of the separate covenants deemed included in this Section 5 on grounds that,
taken together, they cover too extensive a geographic area, the parties intend
that those covenants (taken in order of the least populous jurisdictions) which,
if eliminated, would permit the remaining separate covenants to be enforced in
that proceeding, shall, for the purpose of such proceeding, be deemed eliminated
from the provisions of this Section 5.

6. Confidentiality, Noninterference and Proprietary Information.

(a) In the course of your employment by the Company hereunder you will have
access to Confidential or Proprietary Data or Information of the Company. You
shall not at any time divulge or communicate to any person, nor shall you direct
any Company employee to divulge or communicate to any person (other than to a
person bound by confidentiality obligations similar to those contained herein
and other than as necessary in performing your duties hereunder) or use to the
detriment of the Company or for the benefit of any other person, any of such
Confidential or Proprietary Data or Information, except to the extent the same
(i) becomes publicly known other than through a breach of this Agreement by you,
(ii) was known to you prior to the disclosure thereof by the Company to you from
a source that was entitled to disclose it, or (iii) is subsequently disclosed to
you by a third party who shall not have received it under any obligation of
confidentiality to the Company. For purposes of this Agreement, the term
“Confidential or Proprietary Data or Information” shall mean data or information
not generally available to the public, including personnel information,
financial information, customer lists, supplier lists, product and tooling
specifications, trade secrets, information concerning product composition and
formulas, tools and dies, drawings and schematics, manufacturing processes,
information regarding operations, systems and services, know-how, computer and
any other electronic, processed or collated data, computer programs, and
pricing, marketing, sales and advertising data.

(b) You shall not, during the Term and for the applicable Restricted Period
after the termination of your employment with the Company, for your own account
or for the account of any other person, (i) solicit or divert to any Competitive
Business any individual or entity who is then a customer of the Company or any
subsidiary or affiliate of the Company or who was a customer of the Company or
any subsidiary or affiliate during the preceding twelve-month period,
(ii) employ, retain as a consultant, attempt to employ or retain as a
consultant, or solicit or assist any Competitive Business in employing or
retaining as a consultant any individual who is then an employee of the Company
or any subsidiary or affiliate or who was employed by the Company or any
subsidiary or affiliate during the preceding twelve-month period, or
(iii) otherwise interfere in any material respect with the Company’s
relationship with any of its suppliers, customers, employees or consultants;
provided, however, that you shall not be prohibited from contacting suppliers or
customers after termination of your employment with regard to matters that do
not violate your non-competition or confidentiality obligations contained in
Sections 5(a) and 6(a) or interfere in any material respect with the Company’s
relationship with such parties.

 

-4-



--------------------------------------------------------------------------------

(c) You shall at all times promptly disclose to the Company, in such form and
manner as the Company reasonably may require, any inventions, improvements or
procedural or methodological innovations, programs, methods, forms, systems,
services, designs, marketing ideas, products or processes (whether or not
capable of being trademarked, copyrighted or patented) conceived or developed or
created by you during and in connection with your employment hereunder and which
relate to the business of the Company (“Intellectual Property”). All such
Intellectual Property shall be the sole property of the Company. You shall
execute such instruments and perform such acts as reasonably may be requested by
the Company to transfer to and perfect in the Company all legally protectable
rights in such Intellectual Property. If the Company is unable for any reason to
secure your signature on such instruments, you hereby irrevocably appoint the
Company and its officers and agents as your agents and attorneys-in-fact to
execute such instruments and to do such things with the same legal force and
effect as if executed or done by you.

(d) All written, electronic and other tangible materials, records and documents
made by you or coming into your possession during your employment concerning any
products, processes or equipment, manufactured, used, developed, investigated or
considered by the Company or otherwise concerning the business or affairs of the
Company, shall be the sole property of the Company, and upon termination of your
employment, or upon the request of the Company during your employment, you shall
deliver the same to the Company. In addition, upon termination of your
employment, or upon request of the Company during your employment, you shall
deliver to the Company all other Company property in your possession or under
your control, including Confidential or Proprietary Data or Information and all
Company credit cards and computer and telephone equipment.

7. Equitable Relief. With respect to the covenants contained in Sections 5 and 6
of this Agreement, you acknowledge that any remedy at law for any breach of said
covenants may be inadequate and that the Company, in addition to its rights at
law, shall be entitled to specific performance or any other mode of injunctive
or other equitable relief to enforce its rights hereunder.

8. Termination of Term. The Term shall terminate upon the following terms and
conditions:

(a) The Term shall automatically terminate upon your death.

(b) The Term may be terminated by the Company upon your Disability. For purposes
of this Agreement, “Disability” shall mean your inability, due to reasons of
physical or mental health, to discharge properly a substantial portion of your
duties hereunder for any 180 days (whether or not consecutive) during any period
of 365 consecutive days, as determined in the opinion of a physician reasonably
satisfactory to both you and the Company. If the parties do not agree on a
mutually satisfactory physician within ten days after written demand by one or
the other, a physician shall be selected by the president of the Pennsylvania
Medical Association, and the physician shall, within 30 days thereafter, make a
determination as to whether Disability exists and certify the same in writing.
The services of the physician shall be paid for by the Company. You shall fully
cooperate with the examining physician, including submitting yourself to such
examinations as may be requested by the physician for the purpose of determining
whether you are disabled.

 

-5-



--------------------------------------------------------------------------------

(c) The Term shall terminate immediately if the Company terminates your
employment for Cause. For purposes of this Agreement, “Cause” shall exist upon a
finding by the Board of Directors of any of the following: (i) an act or acts of
willful material misrepresentation, fraud or dishonesty by you that results in
the personal enrichment of you or another person or entity at the expense of the
Company; (ii) your admission, confession or conviction of any felony or any
other crime or offense involving misuse or misappropriation of money or other
property; (iii) any act involving gross moral turpitude by you that adversely
and materially affects the Company; (iv) your continued breach of any of your
material obligations under this Agreement 30 days after the Company has given
you notice thereof in reasonable detail, if such breach has not been cured by
you during such period; or (v) your willful misconduct with respect to your
duties or gross misfeasance of office.

For purposes of this Section 8(c), no act or failure to act, on your part shall
be considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board of Directors or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by you in good faith and in the best interests of the
Company. Your termination of employment shall not be deemed to be for Cause
unless prior to such termination you have received a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the disinterested
membership of the Board of Directors at a meeting of such Board of Directors
called and held for such purpose (after reasonable notice is provided to you and
you are given an opportunity to be heard before such Board of Directors),
stating the clause pursuant to which the Board of Directors has effected your
termination. If you appeal this decision to arbitrators pursuant to Section 23,
the arbitrators shall be required to make a de novo review of the circumstances
of your termination and independently determine whether facts exist to support
such termination.

(d) The Term shall terminate if your employment is terminated in a Change of
Control Termination (as defined in Exhibit A).

(e) The Term shall terminate upon the expiration of the thirty (30) day period
after delivery of a Termination Notice if your employment is terminated by the
Company without Cause or voluntarily by you (a termination by you not due to
Breach or a termination by you without Good Reason).

9. Compensation Upon Termination of Employment. Separation pay shall be paid in
accordance with the schedule set forth below upon a termination of employment
that constitutes a “separation from service” as defined under Section 409A
(“Separation from Service”). If a termination of employment does not constitute
a Separation from Service, separation pay shall be paid at such later time that
a Separation from Service occurs. For purposes of this Agreement, the default
definition of Separation from Service under the Final Regulations promulgated
under Section 409A shall be employed.

 

-6-



--------------------------------------------------------------------------------

(a) For Any Reason. Upon termination of employment: (i) you or your estate, as
applicable, shall be paid within fifteen business days after your date of
termination (A) your accrued and unpaid Base Salary through the date of
termination, (B) any then-vested and unpaid Annual Bonus or other incentive
compensation that you may have earned pursuant to the terms of any applicable
incentive compensation or bonus plan of the Company with respect to any fiscal
year or other performance period completed prior to your date of termination,
and (C) any then-unused accrued vacation pay; (ii) you, your beneficiaries
and/or your estate, as applicable, shall be entitled to any payments and
benefits under the benefits and incentive plans and perquisite programs of the
Company, in accordance with the respective terms of those plans and perquisite
programs (including without limitation, any conversion option available to you
under the Company’s life insurance plan(s)); and (iii) you or your estate, as
applicable, shall be reimbursed for your business expenses incurred prior to
termination in accordance with Section 4 above.

(b) Change of Control Termination. Upon the termination of employment by reason
of a Change of Control Termination, you shall receive the payments and benefits
set forth in Exhibit A.

(c) Termination without Cause or Breach Termination. Upon the termination of
employment that is not by reason of a Change of Control Termination, but results
from either (1) a termination by the Company without Cause (excluding a
termination due to death or Disability), or (2) a termination by you which is a
Breach Termination (as defined below), you shall also receive the following
payments; provided, however, that any payment made under this Section 9(c) shall
be reduced by any amount paid or payable to you with respect to the same type of
payment under any other plan maintained by the Company to avoid duplication of
payments:

(i) The Company shall pay you an amount equal to your Base Salary at the rate in
effect on the date of termination. Payment of such amount will commence in the
form of normal payroll installments through the period ending as of the end of
the second month following the later of (A) the calendar year in which your
termination of employment occurs or (B) the taxable year of the Company in which
your termination of employment occurs. The balance of such payments shall be
made in a single lump sum payable within the fifteen day period immediately
following the end of the month in which installment payments are to cease.

(ii) If you terminate employment on or after May 1st of a fiscal year, you shall
be entitled to an Annual Bonus for that fiscal year, based on the actual bonus
earned under the applicable bonus plan for the fiscal year, pro-rated to reflect
the number of business days during the fiscal year in which you were employed by
the Company. This bonus shall be paid only when and if bonuses are paid to other
senior executives of the Company for such year, but, if any such bonus is
payable, it shall be paid no later than the 15th day of the third month
following the earlier of (A) the calendar year in which your termination of
employment occurs or (B) the taxable year of the Company in which your
termination of employment occurs.

 

-7-



--------------------------------------------------------------------------------

As used in this Section 9(c), a “Breach Termination” means a termination of your
employment by you by written Termination Notice given to the Company within 90
days after the occurrence of any action or inaction that constitutes a material
breach by the Company of the Agreement. A Termination Notice for a Breach
Termination shall indicate the specific action or inaction that constitutes the
material breach, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for the Breach Termination, and shall
provide the Company a minimum of 30 days in which to remedy such facts or
circumstances. Your failure to set forth in such Termination Notice any facts or
circumstances which contribute to the showing of Breach Termination shall not
constitute your waiver of any right hereunder or preclude you from asserting
such fact or circumstance in enforcing your rights hereunder. The Termination
Notice for a Breach Termination shall provide for a date of termination not less
than 30 nor more than 60 days after the date such Termination Notice is given.

Notwithstanding the foregoing, should a termination of employment by the Company
without Cause or a Breach Termination occur within six months prior to, or
within two years after, a Change of Control, your termination shall be
considered a Change of Control Termination and you shall vest in the payments
and benefits set forth in Exhibit A. Any such payments or benefits shall be
offset by any payments or benefits that you may have been already paid or
received due to the occurrence of the termination of employment prior to the
Change of Control, and shall be paid in accordance with Exhibit A.

(d) The payment by the Company of any compensation or the provision of benefits,
if any, pursuant to Section 9(c) and Exhibit A shall be conditioned on your
execution, without revocation, of a Release (a “Release”) in a form provided by
and acceptable to the Company. Such Release shall be substantially in the form
of Exhibit B hereto but may be modified by the Company in its sole discretion as
it deems appropriate to reflect changes in law or circumstances arising after
the date of this Agreement; provided, however, that no such modification shall
reduce your rights or increase your obligations to the Company over those
contemplated in this Agreement, including the Exhibits hereto. No Release shall
be required for any benefits to which you are entitled under the terms of any
plan.

10. Indemnification. At all times, prior to, on or after a Change of Control,
the Company shall indemnify you for your acts as an officer and director to the
fullest extent permitted by law. Further, the Company shall provide you with
advance attorneys fees and expenses to you as they are incurred subject to
presentation of invoices.

11. Representations. You hereby represent and warrant that you are not subject
to any employment agreement, non-competition or confidentiality agreement or
other commitment that either would be violated by your entering into or
performing your obligations under this Agreement or that would restrict in any
manner or interfere with the performance of your obligations under this
Agreement. You hereby further represent and warrant that you have not revealed
to the Company or any employee of the Company any confidential information of
any former employer, and you agree that you will not do so in the future.

12. Entire Agreement; Modification; Construction. This Agreement, together with
the Exhibits hereto and those portions of the offer letter dated August 13, 2009
(the “Offer Letter”) not specifically addressed in this Agreement, and all other
employee benefit

 

-8-



--------------------------------------------------------------------------------

plans in which you participate, constitute the full and complete understanding
of the parties, and supersede all prior agreements and understandings, oral or
written, between the parties, with respect to the subject matter hereof. The
Offer Letter, Exhibit A and Exhibit B are hereby incorporated by reference and
made a part of this Agreement. Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, oral or otherwise, have
been made by either party, or anyone acting on behalf of either party, that are
not set forth or referred to herein. This Agreement may not be modified or
amended except by an instrument in writing signed by the parties.

13. Severability. Any term or provision of this Agreement that is held to be
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent that invalidity or unenforceability without rendering
invalid or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.

14. Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement, which waiver must be in writing to be effective, shall not
operate as or be construed as a waiver of any subsequent breach.

15. Notices. All notices hereunder shall be in writing and shall be sent by
messenger or by certified or registered mail, postage prepaid, return receipt
requested, if to you, to your residence set forth above, and if to the Company,
to the Vice President-Human Resources, at the Company’s address set forth above,
or to such other address as either party to this Agreement shall specify to the
other.

16. Assignability; Binding Effect. This Agreement shall not be assignable by
either party, except that it may be assigned by the Company to an acquirer of
all or substantially all of the assets of the Company or other successor to the
Company, subject to your rights arising from a Change of Control as provided in
Exhibit A and your other rights hereunder. This Agreement shall be binding upon
and inure to the benefit of you, your legal representatives, heirs and
distributees, and shall be binding upon and inure to the benefit and detriment
of the Company, its successors and assigns. Prior to a Change of Control, any
successor to the Company shall be required to acknowledge in writing its
obligations hereunder as successor to the Company to the extent that the Company
has not fulfilled its obligations prior to the Change of Control or any amounts
or benefits are still due to you after the Change of Control.

17. No Mitigation Required. No Offset. Following any termination of your
employment hereunder, you shall have no obligation to seek other employment but
shall not be prohibited from doing so, and no compensation paid to you as the
result of any other employment shall reduce any payment or benefit required to
be provided by the Company hereunder. Not in limitation of any other rights
which the Company may have, including without limitation, injunctive or other
equitable relief, in the event of a violation by you of any of the covenants set
forth in Section 5, Section 6 or Section 19 hereof, the Company may cease paying
any compensation and benefits, if any, to you under Section 9 hereof and may
seek recovery of any such amount paid to you during any period in which you were
in violation of the provisions of Section 5, Section 6 or Section 19. The
cessation and/or recovery of any of the payments described in Section 9(c) in
connection with any such violation shall not be deemed to be evidence that
monetary damages are sufficient to cure any damage to the Company for any such
violation.

 

-9-



--------------------------------------------------------------------------------

18. Governing Law. All questions pertaining to the validity, construction,
execution and performance of this Agreement shall be construed and governed in
accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to the conflicts or choice of law provisions thereof.

19. Nondisparagement. You agree not to publicly or privately disparage the
Company, its personnel, products or services either during your employment by
the Company or during the Restricted Period.

20. Survival. All of the provisions of this Agreement that by their terms are to
be performed or that otherwise are to endure after the termination of this
Agreement and/or the termination of your employment, including, without
limitation, Sections 5, 6, 7, 10, 17 and 19, shall survive the termination of
your employment and shall continue in effect for the respective periods therein
provided or contemplated.

21. Headings. The headings in this Agreement are intended solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Agreement.

22. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

23. Dispute Resolution. In the event of any claim or controversy arising out of
or relating to this Agreement or the performance, construction, interpretation,
enforcement or breach hereof (excluding injunctive and other equitable relief
regarding a dispute over the covenants contained in Sections 5, 6, and 19
hereof) (a “dispute”), the parties shall settle disputes in accordance with this
Section 23.

(a) Notice and Selection of Arbitrators. The parties shall first attempt to
settle any disputes amicably between themselves. Should they fail to do so,
either party may, upon written demand from the claiming party of the specific
nature of any purported claims and the amount of damages attributable to each
such claim, served upon the other, submit such dispute to binding arbitration.
The arbitration panel shall consist of three arbitrators, shall take place in
Philadelphia, Pennsylvania and shall proceed in accordance with the employment
dispute resolution rules of the American Arbitration Association (“AAA”).

Within 15 days after the commencement of arbitrations, each party shall select
one arbitrator from a list of arbitrators provided by the AAA. A third neutral
arbitrator shall be designated by the arbitrators selected by the parties within
15 days of their appointment. In the event that any arbitrator is not appointed
within the prescribed time period, then either party may apply to the AAA for
the appointment of such arbitrator. Prior to the commencement of hearings, each
of the arbitrators appointed shall provide an oath or undertaking of
impartiality.

 

-10-



--------------------------------------------------------------------------------

(b) Hearings. After the arbitrators have been appointed as provided above, the
arbitrators shall hold such meetings as a party may reasonably request and at
such meetings hear and consider any evidence that a party desires to present.
Within 60 days after the appointment of the third arbitrator, the arbitrators
shall make their determination.

(c) Determinations. The determination of a majority of the arbitrators shall be
final and binding on the parties, regardless of whether one of the parties fails
or refuses to participate in the arbitration. The arbitrators shall have the
power and authority to grant any remedy or relief they deem just and equitable,
including injunctive relief, specific performance (excluding, however, equitable
relief regarding a dispute over the covenants contained in Sections 5, 6 and 19
hereof), and reasonable costs and expenses of such arbitration and attorneys’
fees. Absent any specific order of the arbitrators, the costs and expenses of
the arbitration shall be paid equally by the parties. The arbitration award,
decree or order shall be in writing and shall be accompanied by a reasoned
opinion. The award may be entered in any court of competent jurisdiction, and
any judgment, decree or order entered in any such court and any related orders
may be enforced as any other judgment, decree or order of such court. The
arbitration proceedings and all materials, submissions and documents relating
thereto shall be confidential, and except as may be required by law neither a
party nor an arbitrator may disclose the existence, contents or results of any
arbitration hereunder without the consent of all parties hereto. All disputes
shall be resolved in accordance with the laws of the Commonwealth of
Pennsylvania.

(d) Qualifications of Arbitrators. Any arbitrator chosen by or through the AAA
shall be chosen from a class of disinterested experts qualified by education,
training and/or experience to resolve the particular issue(s) in a dispute in an
informed and efficient manner.

(e) Preservation of Remedies. Notwithstanding the preceding binding arbitration
provisions, the parties agree to preserve, without diminution, certain remedies
that any party may exercise before, during or after an arbitration proceeding is
brought. The parties shall have the right to proceed in any court of proper
jurisdiction or by self-help to exercise or prosecute the following remedies, as
applicable: obtaining provisional or ancillary remedies, including injunctive
and other equitable relief with regard to disputes over the covenants contained
in Sections 5, 6 and 19 hereof.

 

-11-



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the duplicate original
in the space provided below and return it to the Company.

 

C&D TECHNOLOGIES, INC. By:   /s/ Jeffrey A. Graves   Jeffrey A. Graves Title:  
President and Chief Executive Officer

 

Agreed as of the date above written: /s/ Todd Greenspan Todd Greenspan

 

-12-



--------------------------------------------------------------------------------

EXHIBIT A

TO EMPLOYMENT AGREEMENT (THE “AGREEMENT”)

OF TODD GREENSPAN (“EXECUTIVE”)

(Capitalized terms used herein and not otherwise defined have the meanings given
to them in the Agreement.)

 

I. Change of Control Termination. A “Change of Control Termination” means the
occurrence of any of the following within six months before or within 24 months
after a Change of Control (as defined below): (a) the Executive’s employment
with the Company is terminated by the Executive pursuant to (1) a Breach
Termination, if the termination occurs within six months prior to a Change of
Control, or (2) a Termination for Good Reason (as defined below), if the
termination occurs after a Change of Control; or (b) the Executive’s employment
with the Company is terminated by the Company for any reason other than death,
Disability or for Cause.

 

II. Certain Other Definitions.

(a) Change of Control. For purposes of the Agreement, a “Change of Control”
shall mean the first to occur of:

1. The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either
(A) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section II(a)1, the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
majority-owned subsidiary of the Company, or (iv) any acquisition by any
corporation pursuant to a transaction that complies with Subsections (A),
(B) and (C) of Section II(a)3 below. Separation payments that constitute
nonqualified deferred compensation set forth in this Exhibit A shall be paid
upon a Change in Control Termination that constitutes a Separation from Service.
For purposes of this Exhibit A, the default definition of “Separation from
Service” under the Final Regulations promulgated under Section 409A shall be
employed.

2. Individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease, for any reason, to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date of the Agreement whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least

 

A-1



--------------------------------------------------------------------------------

two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors.

3. Consummation of a reorganization, merger, statutory share exchange,
recapitalization or consolidation or similar corporate transaction involving the
Company or any of its subsidiaries, a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any of its subsidiaries (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board of
Directors providing for such Business Combination; or

4. Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(b) Termination for Good Reason. For purposes of this Exhibit A, a “Termination
for Good Reason” means a termination of the Executive’s employment by the
Executive by written Termination Notice given to the Company within 90 days
after the occurrence of the Good Reason event. A Termination Notice for a
Termination for Good Reason shall indicate the specific provision in Section
II(c) relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for Termination for Good Reason, and
shall provide the Company a minimum of 30 days in which to

 

A-2



--------------------------------------------------------------------------------

remedy such facts or circumstances. The failure by the Executive to set forth in
such Termination Notice any facts or circumstances which contribute to the
showing of Good Reason shall not waive any right of Executive hereunder or
preclude the Executive from asserting such fact or circumstance in enforcing his
rights hereunder. The Termination Notice for a Termination for Good Reason shall
provide for a date of termination not less than 30 nor more than 60 days after
the date such Termination Notice is given.

(c) Good Reason. For purposes of this Exhibit A, “Good Reason” shall mean the
occurrence, without the Executive’s express written consent, of any of the
following circumstances, unless such circumstances are fully corrected prior to
the date of termination specified in the Termination Notice for a Termination
for Good Reason as contemplated in Section II(b) above: (i) a material
diminution in the Executive’s authority, duties, or responsibilities; (ii) a
material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including, if
applicable. a requirement that the Executive report to a corporate officer or
employee instead of reporting directly to the board of directors; (iii) a
material diminution in the budget over which the Executive retains authority;
(iv) a material relocation of the Company’s principal executive offices (or such
other office to which the Executive is required to report); (v) a material
diminution in the Executive’s Base Salary or (vi) any other action or inaction
that constitutes a material breach by the Company of the Agreement.

 

III. Payments and Benefits.

Separation pay upon a Change in Control Termination shall be paid in accordance
with this Section III provided that such termination constitutes a “separation
from service” as defined under Section 409A (“Separation from Service”). If a
Change of Control Termination does not constitute a Separation from Service,
separation pay shall be paid at such later time that a Separation from Service
occurs.

Upon a Separation from Service occurring upon or after a Change of Control
Termination, the Executive shall be entitled to receive, subject to the
execution of the Release, the payments and benefits set forth below in this
Section III in consideration of the Executive’s agreements under the Agreement,
including but not limited to the Executive’s agreement not to compete with the
Company for a period of one year after a Change of Control Termination pursuant
to Section 5(a) of the Agreement; provided, however, that any payment made or
benefit provided under this Section III shall be reduced by any amount paid or
payable to the Executive and/or the Executive’s family with respect to the same
type of payment or benefit under any other plan maintained by the Company to
avoid duplication of payments or benefits, including without limitation, any
amounts that were paid upon termination of employment prior to the Change of
Control:

(a) The Company shall pay to the Executive within fifteen days following the
Change of Control Termination, a lump sum amount equal to (i) two times the sum
of (x) the Base Salary as in effect immediately before the date of termination
(disregarding any reduction thereof in violation of Section 2(a) of the
Agreement) and (y) the Annual

 

A-3



--------------------------------------------------------------------------------

Bonus Amount, plus (ii) $10,000. The “Annual Bonus Amount” shall mean the
greater of (i) the average of the Annual Bonuses paid to the Executive with
respect to each of the three most recently completed fiscal years of the Company
before the date of termination for which a bonus has been paid or (ii) the
Executive’s Targeted Bonus Amount. The Executive’s “Targeted Bonus Amount” shall
mean (x) the higher of 35% and the percentage of the Executive’s targeted bonus
in effect before the date of termination for purposes of determining the
Executive’s Annual Bonus for the year in which the termination occurs, times
(y) the amount of the Executive’s Base Salary as in effect for the year in which
the Executive’s termination occurs (disregarding any reduction thereof in
violation of Section 2(a) of the Agreement).

(b) The Company shall, until the earlier of 18 months after the date of the
Change of Control Termination and such time that the Executive obtains
alternative coverage, pay or reimburse the Executive for the Company’s and the
Executive’s portion of the cost to provide the Executive and the Executive’s
eligible beneficiaries (if applicable) health and medical coverage under the
Company’s health and medical plans provided that the Executive timely elects
COBRA coverage upon termination of employment. In addition, for two years after
the date of the Change of Control, the Company shall provide the Executive with
life insurance coverage under the Company’s life insurance policy.
Notwithstanding the foregoing, to the extent the Company’s plans do not permit
the continued participation by the Executive and/or the Executive’s eligible
beneficiaries or such participation would have an adverse tax impact on such
plans or on the other participants in such plans or the continued participation
is otherwise prohibited by applicable law, or if such continuance would
constitute nonqualified deferred compensation that does not comply with
Section 409A, the Company may instead provide materially equivalent benefits to
the Executive and/or the Executive’s eligible beneficiaries outside such plans.
For purposes of this Agreement, “materially equivalent benefits” means the
aggregate premiums that the Company would have paid to maintain the Executive’s
coverage under the health, medical and life insurance plans. The Executive
agrees to complete such forms and take such physical examinations as may be
reasonably requested by the Company in connection with life insurance coverage.

(c) All outstanding Options and restricted stock awards that have been granted
to the Executive by the Company at any time but have not yet expired or vested
and upon which vesting depends solely upon the Executive’s remaining employed by
the Company for a specified period of time, shall immediately vest or become
nonforfeitable, as the case may be, and the Company shall, in the case of
Options that are not exercised or cashed out, extend the period during which
such Options may be exercised to the greatest extent permitted by the applicable
plan, Section 409A or other applicable law. The Company agrees to take all steps
necessary to implement the foregoing sentence.

(d) The Company, at its expense, shall provide the Executive with outplacement
services at a level appropriate for the most senior level of executive employees
through an outplacement firm of the Executive’s choice for a period of up to one
year after the date of the Change of Control Termination.

 

A-4



--------------------------------------------------------------------------------

IV. Certain Additional Payments.

(a) Anything in the Agreement and this Exhibit A to the contrary
notwithstanding, in the event it shall be determined that any Payment or any
other amounts or benefits delivered to the Executive under the Agreement or any
other agreement, plan, policy or program, including, without limitation, equity
awards, would be subject to the Excise Tax, then the Executive shall be entitled
to receive an additional payment (the “Gross-Up Payment”) in an amount such
that, after payment by the Executive of all taxes (and any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment and after the payment of all additional
taxes and interest imposed under Code Section 409A(a)(1)(B) on the Gross-Up
Payment and any separation payment made to the Executive hereunder, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section IV(a), if it shall be determined that the Executive is entitled to the
Gross-Up Payment, but that the Parachute Value of all Payments does not exceed
110% of the Safe Harbor Amount, then no Gross-Up Payment shall be made to the
Executive and the amounts payable under this Agreement shall be reduced so that
the Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount. The reduction of the amounts payable hereunder, if applicable, shall be
made by first reducing the payments under Section III(a) of this Exhibit A and
shall be made in such a manner as to maximize the Value of all Payments actually
made to the Executive. For purposes of reducing the Payments to the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. If the reduction of the amounts payable under this Agreement would
not result in a reduction of the Parachute Value of all Payments to the Safe
Harbor Amount, no amount payable under the Agreement shall be reduced pursuant
to this Section IV(a). The company’s obligations under this Section IV shall not
be conditioned upon the Executive’s termination of employment and they shall
survive the termination of the Executive’s employment. In furtherance of the
foregoing, the provisions of this IV(a) shall supersede any provision of any
equity award or agreement that limits payment of such award or agreement due to
Section 280G or 4999 of the Code, and the Company shall take any necessary
action to amend such every such award or agreement to comply with this
provision.

(b) Anything in the Agreement and this Exhibit A to the contrary
notwithstanding, in the event it shall be determined that any amounts or
benefits delivered to the Executive under the Agreement or any other agreement,
plan, policy or program shall be deemed to be nonqualified deferred compensation
that does not comply with Section 409A (“Noncompliant 409A Payment”), and that
is therefore subject to the taxes and penalties under Section 409A (the “409A
Taxes”), then the Executive shall be entitled to receive an additional payment
(the “409A Gross-Up Payment”) in an amount such that, after payment by the
Executive of all taxes (and any interest or penalties imposed with respect to
such taxes), including, without limitation, any income taxes (and any interest
and penalties imposed with respect thereto) and taxes imposed upon the 409A
Gross-Up Payment, the Executive shall retain an amount of the 409A Gross-Up
Payment equal to the 409A Taxes imposed upon the Payments.

 

A-5



--------------------------------------------------------------------------------

(c) Subject to the provisions of Section IV(d), all determinations required to
be made under this Section IV, including whether and when a Gross-Up Payment or
409A Gross-Up Payment is required, the amount of such Gross-Up Payment or 409A
Gross-Up Payment, and the assumptions to be utilized in arriving at such
determination, shall be made by any nationally recognized certified public
accounting firm as may be designated by the Executive (the “Accounting Firm”).
The Accounting Firm shall provide detailed supporting calculations both to the
Company and the Executive within 15 business days of the receipt of notice from
the Executive that there has been a Payment or a payment that the Executive
reasonably believes to be a Noncompliant 409A Payment, or such earlier time as
is requested by the Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Executive may appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
or 409A Gross-Up Payment, as determined pursuant to this Section IV, shall be
paid by the Company to the Executive within five business days of the receipt of
the Accounting Firm’s determination, which determination shall be made no later
than the end of the second month following the later of (1) the calendar year in
which the Executive’s employment with the Company terminates and (2) the taxable
year of the Company in which the Executive’s employment with the Company
terminates. Payment of the Gross-Up Payment or the 409A Gross-Up Payment shall
be made as soon as practicable after such determination has been made, but in no
event shall payment be made later than the end of the Executive’s taxable year
next following the Executive’s taxable year in which the Executive shall have
remitted the related taxes.

Any determination by the Accounting Firm shall be binding upon the Company and
the Executive. As a result of the uncertainty in the application of Sections
4999 and 409A of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments and 409A
Gross-Up Payments that will not have been made by the Company should have been
made (the “Underpayment”), consistent with the calculations required to be made
hereunder. In the event the Company exhausts its remedies pursuant to Section
IV(c) and the Executive thereafter is required to make a payment of any Excise
Tax or 409A Taxes, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive.

(d) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment or the 409A Gross-Up Payment. Such notification
shall be given as soon as practicable, but no later than ten business days after
the Executive is informed in writing of such claim. The Executive shall apprise
the Company of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which the Executive gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Executive in writing prior to the expiration of such period that the Company
desires to contest such claim, the Executive shall:

(1) give the Company any information reasonably requested by the Company
relating to such claim,

 

A-6



--------------------------------------------------------------------------------

(2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(3) cooperate with the Company in good faith in order to effectively contest
such claim, and

(4) permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section IV(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties) or 409A Taxes imposed with respect
to such advance or with respect to any imputed income in connection with such
advance; and provided, further, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which the Gross-Up Payment or 409A Gross-Up
Payment would be payable hereunder, and the Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

(e) If, after the receipt by the Executive of a Gross-Up Payment or 409A
Gross-Up Payment or an amount advanced by the Company pursuant to Section IV(d),
the Executive becomes entitled to receive any refund with respect to the Excise
Tax to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall

 

A-7



--------------------------------------------------------------------------------

(subject to the Company’s complying with the requirements of Section IV(c), if
applicable) promptly pay to the Company the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto). If, after
the receipt by the Executive of an amount advanced by the Company pursuant to
Section IV(c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

(f) Notwithstanding any other provision of this Section IV, the Company may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment or 409A Gross-Up Payment, and the Executive
hereby consents to such withholding.

(g) Definitions. The following terms shall have the following meanings for
purposes of this Section IV.

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor thereto.

(ii) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(iii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

(iv) “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(v) “Safe Harbor Amount” means 2.99 times the Executive’s “base amount,” within
the meaning of Section 280G(b)(3) of the Code.

(vi) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

(h) The Company’s obligations under this Section IV shall not be conditioned
upon the Executive’s termination of employment, and they shall survive the
termination of the Executive’s employment and the Term with respect to any
Payments or other payments

 

A-8



--------------------------------------------------------------------------------

that are determined by the Accounting Firm to be either (i) contingent on a
“change of control” (as defined in Section 280G of the Code) of the Company that
occurs during the Term, or (ii) nonqualified deferred compensation that does not
comply with Section 409A.

(i) Any Gross-Up Payment or 409A Gross-Up Payment shall be made no later than
the end of the Executive’s taxable year following the taxable year in which the
Executive remits the related taxes.

 

V. Legal Fees. If, following a Change of Control, the Company fails to perform
any of its obligations under this Agreement or the Company or any other person
asserts the invalidity of any provision of this Agreement and the Executive
incurs any costs in successfully enforcing or defending any of the provisions of
this Agreement, including legal fees and expenses and court costs, the Company
shall reimburse the Executive for all such costs incurred by him, unless the
trier of fact in such dispute determines that the Executive has not been at
least partially successful in such enforcement or defense. Any reimbursement
under this Section V shall be made no later than the end of calendar year
following the calendar year in which such costs are incurred by the Executive.

 

A-9



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

This Release is made this _____ day of _______________, ____ by and between C&D
Technologies, Inc. (“Employer”) and Todd Greenspan (“Employee”).

Recitals:

WHEREAS, the parties are parties to an Employment Agreement (the “Employment
Agreement”) dated October 1, 2009, pursuant to which Employee was employed by
Employer; and

WHEREAS, Employee’s employment and the Term, as defined in the Employment
Agreement, have terminated; and

WHEREAS, the execution and delivery of this Release by Employee is a condition
to the Employer’s obligations to pay certain compensation and provide certain
benefits to Employee under the Employment Agreement;

NOW THEREFORE, the parties hereto, intending to be legally bound, in
consideration of the mutual promises and undertakings set forth herein, do
hereby agree as follows:

1. As of _____________________, ____, Employee’s employment with Employer shall
terminate, and Employee shall have no further job responsibilities to perform
for Employer; provided, however, that Employee shall cooperate with Employer in
transitioning Employee’s job responsibilities as Employer shall reasonably
request, provided that Employee shall be entitled to receive reasonable
compensation for any services rendered prior to such date and shall not be
obligated to take any action that would interfere with any subsequent employment
of Employee or otherwise result in economic hardship to Employee.

2. Employer shall pay and provide to Employee the amounts and benefits
contemplated pursuant to Section 9 [and Exhibit A] of the Employment Agreement,
less applicable deductions; provided however, the first payment shall not be due
and payable until ten days after the execution by Employee and delivery to
Employer of this Release.

3. For and in consideration of the monies and benefits paid to Employee by
Employer, as more fully described in Section 2 above, and for other good and
valuable consideration, Employee hereby waives, releases and forever discharges
Employer, its assigns, predecessors, successors, and affiliated entities, and
its current or former stockholders, officers, directors, administrators, agents,
servants and employees, individually and as representatives of the corporate
entity (hereinafter collectively referred to as “Releasees”), from any and all
claims, suits, debts, dues, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, bonuses, controversies, agreements, promises, charges,
complaints, damages, sums of money, interest, attorney’s fees and costs, or
causes of action of any kind or nature whatsoever whether in law or equity,
including, but not limited to, all claims arising out of his employment or
termination of employment with Employer, such as all claims for wrongful
discharge, breach of contract, either

 

B-1



--------------------------------------------------------------------------------

express or implied, interference with contract, emotional distress, fraud,
misrepresentation, defamation, claims arising under the Civil Rights Acts of
1964 and 1991, as amended, the Americans With Disabilities Act, the Age
Discrimination in Employment Act (ADEA), the National Labor Relations Act, the
Fair Labor Standards Act, the Employee Retirement Income Security Act of 1974
(ERISA), as amended, the Family and Medical Leave Act, the Pennsylvania Human
Relations Act, the Pennsylvania Wage Payment & Collection Law, the Pennsylvania
Minimum Wage Act of 1968, the Pennsylvania Equal Pay Law, and any and all other
claims arising under federal, state or local law, rule, regulation,
constitution, ordinance or public policy whether known or unknown, arising up to
and including the date of execution of this Release; provided, however, that the
parties do not release each other from any claim of breach of the terms of this
Release. This release of rights does not extend to claims that may arise after
the date of this Release, including without limitation, for payments or benefits
described in Section 2 of this Release, nor to claims under employee benefit
plans that are qualified under Section 401(a) of the Internal Revenue Code, nor
to any rights of indemnification by the Company or advancement of expenses to
which the Employee is otherwise entitled, nor to any equity awards that are
outstanding on the date of termination. Employee agrees that Employee will not
initiate any charge or complaint or institute any claim or lawsuit against
Releasees or any of them based on any fact or circumstance occurring up to and
including the date of the execution by Employee of this Release based upon a
claim that is released hereunder.

4. Employee agrees that the payments made and other consideration received
pursuant to this Release are not to be construed as an admission of legal
liability by Releasees or any of them and that no person or entity shall utilize
this Release or the consideration received pursuant to this Release as evidence
of any admission of liability since Releasees expressly deny liability.

5. Employee affirms that the only consideration for the signing of this Release
are the terms stated herein and in the Employment Agreement and that no other
promise or agreement of any kind has been made to Employee by any person or
entity whatsoever to cause Employee to sign this Release.

6. Employee and Employer affirm that the Employment Agreement and this Release
set forth the entire agreement between the parties with respect to the subject
matter contained herein and supersede all prior or contemporaneous agreements or
understandings between the parties with respect to the subject matter contained
herein. Further, there are no representations, arrangements or understandings,
either oral or written, between the parties, which are not fully expressed
herein. Finally, no alteration or other modification of this Release shall be
effective unless made in writing and signed by both parties.

7. Employee acknowledges that Employee has been given a period of at least 21
days within which to consider this Release.

8. Following the execution of this Release, Employee has a period of seven days
from the date of execution to revoke this Release, and this Release shall not
become effective or enforceable until the revocation period has expired.

 

B-2



--------------------------------------------------------------------------------

9. Employee certifies that Employee has returned to Employer all keys,
identification cards, credit cards, computer and telephone equipment and other
property or information of Employer in Employee’s possession, custody, or
control including, but not limited to, any information contained in any computer
files maintained by Employee during Employee’s employment with Employer.
Employee certifies that Employee has not kept the originals or copies of any
documents, files, or other property of Employer which Employee obtained or
received during Employee’s employment with Employer.

10. Employee acknowledges and agrees that the execution of this Release does not
supercede any of the provisions of the Employment Agreement which otherwise
survive the termination of Employee’s employment with the Employer, including
without limitation, Section 5, 6, 7 and 19 thereof.

11. Employee acknowledges that Employer advised Employee to consult with an
attorney prior to executing this Release.

12. Employee affirms that Employee has carefully read this Release, that
Employee fully understands the meaning and intent of this document, that
Employee has signed this Release voluntarily and knowingly, and that Employee
intends to be bound by the promises contained in this Release for the aforesaid
consideration.

IN WITNESS WHEREOF, Employee and the authorized representative of Employer have
executed this Release on the dates indicated below:

 

    C&D TECHNOLOGIES, INC. Dated:         By:           Title:     Dated:      
          Todd Greenspan

 

B-3



--------------------------------------------------------------------------------

ENDORSEMENT

I, Todd Greenspan, hereby acknowledge that I was given 21 days to consider the
foregoing Release and voluntarily chose to sign the Release prior to the
expiration of the 21-day period.

I declare under penalty of perjury under the laws of the Commonwealth of
Pennsylvania that the foregoing is true and correct.

EXECUTED this ________ day of __________________, ____, at
____________________________, Pennsylvania.

 

   Todd Greenspan

 

B-4